DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 3 February 2022.
Claims 1, 8, and 9 have been amended.
The previous rejections under 112a of claims 1-6 and 8-9 have been overcome by amendments.
The previous rejections under 112b of claims 1-6 and 8-9 have been overcome by amendments.
Claims 10-21 have been added.
Claims 1-6 and 8-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 3 February 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant has argued on page 11 of their response, “The amended independent claims 1, 8, and 9 recite new elements of obtaining setting history of past destinations of the vehicle, history information on behavior patterns of the user who drives the vehicle, and schedule information on behavior schedules of the user who drives the vehicle; determining a destination of the 
The Applicant continues on pages 11 and 12 of their response, “In addition, those newly cited elements of the amended independent claims 1, 8, and 9 are integrated into a practical application because the newly cited additional elements of the amended independent claims 1, 8, and 9 when considered both individually and as an ordered improve work efficiency of the vehicle cabin delivery service by determining a destination of the vehicle when the vehicle is moving based on the obtained setting history of past destinations of the vehicle and current driving 

Applicant’s arguments with respect to claims 1, 8, and 9 with regards to the newly amended language have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-13, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the Applicant claims, “An information processing device that provides a process of deciding a delivery destination in which a cabin of a moving vehicle including a moving trunk used by a user is designated as the delivery destination of luggage, or assists in a delivery service, the information processing device is configured to: obtain setting history… determine a destination of the vehicle… decide the destination of the vehicle as the delivery destination…. cause the deliverer to be directed to the decided delivery destination of the vehicle.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly claim their invention.  In particular, it is unclear if the Applicant is directing this claim to an information processing device (i.e. an apparatus), or the actions carried out by the processing device (i.e. a method or software per se).  Notably, the Applicant has not stated any hardware that makes up the information  Claims 2-6 and 10-13 are rejected for inheriting the deficiencies of claim 1.

Claim 11 recites the limitation "the mobile terminal" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  In particular, the Applicant has failed to define previously within the claim, or in a dependent upon claim, a mobile terminal of a user, therefore rendering it indefinite and unclear as to what devices exactly the claim is referring to with this recitation.  For the purpose of examination, the Examiner will interpret the claim to read, “wherein the information processing device is further configured to distribute an authentication key to a mobile terminal of the user, the mobile terminal being specialized for Claims 15 and 19 recite similar limitations and are rejected for similar reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 10-13, as recited, are directed toward an information processing device that provides a process of deciding a delivery destination, however the body of the claims merely recites the actions of the processing device. Such actions can be interpreted as computer code, per se, which is not a statutory category and is therefore unpatentable. However, a computer program can be eligible for patent protection if it is tangibly embodied on a computer readable medium and, when executed by a computer, performs the steps of the invention. Appropriate correction is required.
Claims 1-6 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit 


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining setting history of past destinations of the vehicle, history information on behavior patterns of the user who drives the vehicle, and schedule information on behavior schedules of the user who drives the vehicle; determining 
The limitations of obtaining setting history of past destinations of the vehicle, history information on behavior patterns of the user who drives the vehicle, and schedule information on behavior schedules of the user who drives the vehicle; determining a destination of the vehicle when the vehicle is moving based on the obtained historical information and the driving direction of the moving vehicle; deciding the destination of the vehicle as the delivery destination; and causing the deliverer to be directed to the decided delivery destination of the vehicle; as drafted, under the broadest reasonable interpretation, covers the performance of mental processes (including observation and judgement), and the performance of commercial interactions (including managing sales activities and business relations), but with the use of generic computer elements as tools.  That is, other than reciting the generic computer elements (processing device, vehicle), the claims recite elements that can merely be performed mentally and/or with the use of a generic computers as a tool.  For example, but for the generic computer 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract with or by a particular machine.  The claims do not recite 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims 2-6 and 10-21, taken individually or in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself.  In particular, the claims further recite estimating the destination of the vehicle using gathered navigational information, which merely further narrows the field of use by defining the source of the information used to estimate a destination, and thus does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claim 2).  In addition, the claims further estimating the destination of the vehicle using gathered behavior pattern information, which merely further narrows the field of use by defining the source of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen et al. (US 2015/0242811 A1) (hereinafter Gillen), in view of Kantor et al. (US 2016/0196525 A1) (hereinafter Kantor). 

With respect to claims 1, 8, and 9, Gillen teaches:
Obtain setting history of past destinations of the vehicle, history information on behavior patterns of the user who drives the vehicle, and schedule information on behavior schedules of the user who drives the vehicle  (See at least paragraphs 75-82 which describe tracking past locations of a user, behavior patterns, and calendar information.
Determine a destination of the vehicle when the vehicle is moving based on the obtained setting history of past destinations of the vehicle, or the obtained history information on behavior patterns of the user who drives the vehicle, or the obtained schedule information on behavior schedules of the user who drives the vehicle; Decide the destination of the vehicle as the delivery destination to which a deliverer has to be directed to deliver the luggage to the vehicle (See at least paragraphs 5, 16, 18, 19, 69, 70, 71, 75, and 77-82 which describe tracking the location of a vehicle that is moving and estimating its destination during a delivery time, and determining a delivery location based on the estimated destination).


Gillen discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen does not explicitly disclose the following, however Kantor teaches:
Determine a destination of the vehicle when the vehicle is moving based on the obtained history information on behavior patterns of the user who drives the vehicle and the current driving direction of the moving vehicle; Cause the deliverer to be directed to the decided delivery destination of the vehicle (See at least paragraphs 54, 56, 62-64, and 66-68 which describe calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor.  By accounting for the direction of travel of a user, a delivery planning service will predictably be able to identify if the user is heading away from an originally planned location, and thus will be able to account for this when modifying delivery paths for deliveries to the recipient.

With respect to claim 2, the combination of Gillen and Kantor discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire information on a pre-set destination set in a navigation device of the vehicle, estimate the destination of the vehicle based on the information on the pre-set destination (See at least 17-19, 71, and 86 which describe collecting information from the navigational device of a vehicle and using this to estimate the destination of the vehicle).

With respect to claim 3, Gillen/Kantor discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire behavior pattern information on a behavior pattern of the user, estimate the destination of the vehicle based on the behavior pattern information of the user (See at least paragraphs 16, 68, 69, 71, 75, and 77-82 which describe tracking the historical behavior of the customer and estimating their destination based on their normal patterns).

With respect to claim 4, Gillen/Kantor discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Acquire schedule information on a schedule of the user, estimate the destination of the vehicle based on the schedule information (See at least paragraphs 16, 70, 71, 75, and 77-82 which describe using a customer’s schedule to estimate their destination and using this to determine a delivery location).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Kantor as applied to claims 1, 8, and 9 as stated above, and further in view of Tibbs et al. (US 2014/0222711 A1) (hereinafter Tibbs).  

With respect to claim 5, Gillen/Kantor discloses all of the limitations of claim 1 as stated above.  Gillen and Kantor do not explicitly disclose the following, however Tibbs teaches:
Notify the user that the delivery place of the luggage is decided to be a place different from the position designated by the user when deciding a place different from a position designated by the user to be the delivery place (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that 

With respect to claim 6, Gillen/Kantor/Tibbs discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Tibbs teaches:
Settle the decided delivery place when receiving an approval notification indicating that the place different from the designated position is approved as the delivery place in response to the notification to the user (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that .

Claims 10, 12, 13, 14, 16, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Kantor as applied to claims 1, 8, and 9 as stated above, in view of Boccuccia et al. (US 2020/00074396 A1) (hereinafter Boccuccia), and further in view of Tibbs. 

With respect to claims 10, 14, and 18, Gillen/Kantor discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen and Kantor do not explicitly disclose the following, however Boccuccia teaches:
When the vehicle has moved from a position designated by the user to a place separated from the position designated by the user by a distance which is equal to or greater than a predetermined distance, changing the delivery destination to another location (See at least paragraphs 24 and 32-36 which describe tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled 

Boccuccia discloses all of the limitations of claims 10, 14, and 18.  Boccuccia does not explicitly disclose the following, however Tibbs teaches:
Perform a notification for prompting the user to change the delivery destination of the luggage from the cabin of the vehicle to another option when the delivery location is unavailable (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled 

With respect to claims 12, 16, and 20, Gillen/Kantor/Boccuccia/Tibbs discloses all of the limitations of claims 1, 8, 9, 10, 14, and 18 as stated above.  In addition, Tibbs teaches:
Wherein the another option is an option other than the vehicle (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved, and wherein said alternative location includes a retail store or stand-alone kiosks of Tibbs.  By delivering the item to an alternative location, such as a retail store or kiosk, other than the primary location (e.g. a vehicle), a delivery service will predictably allow a customer to receive their deliveries, even when their preferred delivered service is unavailable.  

With respect to claims 13, 17, and 21, Gillen/Kantor/Boccuccia/Tibbs discloses all of the limitations of claims 1, 8, 9, 10, 14, and 18 as stated above.  In addition, Tibbs teaches:
Wherein the another option is a delivery box or a store (See at least paragraphs 11, 32, 36, 37, and 38 which describe receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved, and wherein said alternative location includes a retail store or stand-alone kiosks).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of tracking a customer’s vehicle that will be receiving a delivery, determining if the vehicle has moved a predetermined distance from the delivery destination, and if so, then delivering the item at another time and/or place of Boccuccia, with the system and method of receiving a designation of a delivery location from a customer, wherein if the location is unavailable, notifying the customer of the unavailability and that an alternative location will be used if approved, and wherein said alternative location includes a retail store or stand-alone kiosks of Tibbs.  By delivering the item to an alternative location, such as a retail store or kiosk, other than the primary location (e.g. a vehicle), a delivery service will predictably allow a customer to receive their deliveries, even when their preferred delivered service is unavailable.  

Claims 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Kantor as applied to claims 1, 8, and 9 as stated above, in view of Boccuccia et al. (US 2020/00074396 A1) (hereinafter Boccuccia), and further in view of Oz et al. (US 2016/0098670 A1) (hereinafter Oz).

With respect to claims 11, 15, and 19, Gillen/Kantor discloses all of the limitations of claims 1, 8, and 9 as stated above.  Gillen and Kantor do not explicitly disclose the following, however Oz teaches:
Wherein the information processing device is further configured to distribute an authentication key to the mobile terminal of the user, the mobile terminal being specialized for unlocking and locking of doors and a trunk lid of the vehicle, and being specialized for activating or deactivating the vehicle (See at least paragraphs 26 and 43-46 which describe a server distributing authentication keys to a mobile terminal, wherein the terminal can unlock/lock a vehicles doors and trunk, and activate/deactivate the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using historical, current, and scheduled location information to calculate an estimate location of a recipient, wherein a delivery is conducted to the recipient’s vehicle at the location of Gillen, with the system and method of calculating a meeting location for a deliverer and a recipient, wherein the meeting location is based on the past and current locations, the moving direction, and the speed of a user; wherein the identified meeting place is provided to the deliverer of Kantor, with the system and method of a server distributing authentication keys to a mobile terminal, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
3 March 2022
Art Unit 3628